
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4


OCCIDENTAL PETROLEUM CORPORATION
2005 LONG-TERM INCENTIVE PLAN
LONG-TERM INCENTIVE AWARD AGREEMENT
(Equity-based, Cash-settled Award)



GRANTEE:

 

[Name]
DATE OF GRANT:
 
July 16, 2008
LONG-TERM INCENTIVE UNITS:
 
                                    
VESTING DATE SCHEDULE:
 
                            Long-Term Incentive Units on July 15, 2009
                            Long-Term Incentive Units on July 15, 2010
                            Long-Term Incentive Units on July 15, 2011

        THIS AGREEMENT is made as of the Date of Grant between OCCIDENTAL
PETROLEUM CORPORATION, a Delaware corporation ("Occidental" and, with its
subsidiaries, the "Company"), and Grantee.

        1.     GRANT OF LONG-TERM INCENTIVE AWARD.    In accordance with this
Agreement and the Occidental Petroleum Corporation 2005 Long-Term Incentive
Plan, as the same may be amended from time to time (the "Plan"), Occidental
grants to the Grantee as of the Date of Grant, the number of Long-Term Incentive
Units ("LTI Units") set forth above, subject to adjustment under the Plan and
Section 6 of this Agreement. A LTI Unit represents the right to receive in cash,
upon vesting, as set forth in Section 3, the Long-Term Incentive Value of one
share of Occidental Common Stock, $0.20 par value (the "Common Stock"). LTI
Units are not Common Stock and have no voting rights or, except as stated in
Section 5, dividend rights. "Long-Term Incentive Value" means the last reported
sale price of a share of Common Stock on the New York Stock Exchange Composite
Transactions on the applicable scheduled Vesting Date, date of death or Change
of Control event.

        2.     RESTRICTIONS ON TRANSFER.    Neither this Agreement nor any right
to receive cash pursuant to this Agreement may be transferred or assigned by the
Grantee other than (i) to a beneficiary designated on a form approved by the
Company (if enforceable under local law), by will or, if the Grantee dies
without designating a beneficiary of a valid will, by the laws of descent and
distribution, or (ii) pursuant to a domestic relations order, if applicable, (if
approved or ratified by the Committee).

        3.     VESTING AND FORFEITURE OF LONG-TERM INCENTIVE AWARD.    (a) The
Grantee must remain in the continuous employ of the Company through the
applicable Vesting Date to receive payment of this award in the number of LTI
Units shown for such Vesting Date. The continuous employment of the Grantee will
not be deemed to have been interrupted by reason of the transfer of the
Grantee's employment among the Company and its affiliates or an approved leave
of absence. However, if, prior to any Vesting Date, the Grantee becomes
permanently disabled while in the employ of the Company and terminates
employment as a result thereof, retires with the consent of the Company, or
terminates employment for the convenience of the Company (each of the foregoing,
a "Forfeiture Event"), then the number of unvested LTI Units will be reduced on
a pro rata basis based upon the number of days remaining until the final Vesting
Date following the date of the Forfeiture Event. If the Grantee terminates
employment voluntarily or is terminated for cause before any Vesting Date, then
this Agreement will terminate automatically on the date of the Grantee's
termination and the Grantee shall forfeit the right to receive any unvested LTI
Units. If the Grantee dies while in the employ of the Company before any Vesting
Date, all of the unvested LTI Units will vest as of the date of death and become
immediately payable.

(b)If a Change in Control event occurs prior to the last scheduled Vesting Date,
all unvested LTI Units shall immediately vest and become nonforfeitable unless,
prior to the occurrence of the

--------------------------------------------------------------------------------



Change in Control event, the Committee, as provided in Section 7.1 of the Plan,
determines that such event will not accelerate vesting of any of these LTI
Units. Any such determination by the Committee is binding on the Grantee.

        4.     PAYMENT OF AWARDS.    Payment of the Long-Term Incentive Value
for each LTI Unit, as adjusted pursuant to Sections 3 and 6 of this Agreement,
will be settled in cash only. Payment will be made to the Grantee as promptly as
practicable after the applicable scheduled Vesting Date, date of death or the
Change in Control event, as the case may be.

        5.     CREDITING AND PAYMENT OF DIVIDEND EQUIVALENTS.    With respect to
the number of LTI Units listed above, the Grantee will be credited on the books
and records of Occidental with an amount (the "Dividend Equivalent") equal to
the amount per share of any cash dividends declared by the Board on the
outstanding Common Stock as and when declared during the period beginning on the
Date of Grant and ending, with respect to any portion of the LTI Units covered
by this Agreement, on the date on which the Grantee's right to receive such
portion becomes nonforfeitable, or, if earlier, the date on which the Grantee
forfeits the right to receive such portion. Occidental will pay in cash to the
Grantee an amount equal to the Dividend Equivalents credited to such Grantee as
promptly as may be practicable after the Grantee has been credited with a
Dividend Equivalent.

        6.     ADJUSTMENTS.    The number of LTI Units covered by this Grant may
be adjusted as the Committee determines, pursuant to Section 7.2 of the Plan, in
order to prevent dilution or expansion of the Grantee's rights under this
Agreement as a result of events such as stock dividends, stock splits, or other
change in the capital structure of Occidental, or any merger, consolidation,
spin-off, liquidation or other corporate transaction or event having a similar
effect. If any such adjustment occurs, the Company will give the Grantee written
notice of the adjustment containing an explanation of the nature of the
adjustment.

        7.     NO EMPLOYMENT CONTRACT.    Nothing in this Agreement confers upon
the Grantee any right with respect to continued employment by the Company, nor
limits in any manner the right of the Company to terminate the employment or
adjust the compensation of the Grantee. Unless otherwise agreed in a writing
signed by the Grantee and an authorized representative of the Company, the
Grantee's employment with the Company is at will and may be terminated at any
time by the Grantee or the Company.

        8.     TAXES AND WITHHOLDING.    The Grantee is responsible for any
federal, state (including, as required by applicable law, the state in which the
Grantee resides on the Grant Date and the states in which the Grantee resides
during the vesting period), local or foreign tax, including income tax, social
insurance, payroll tax, payment on account or other tax-related withholding with
respect to this Long-Term Incentive Award and the receipt of Dividend
Equivalents. If the Company must withhold any tax in connection with granting or
vesting of this Long-Term Incentive Award and the receipt of Dividend
Equivalents, the Grantee by acknowledging this Agreement agrees that, so long as
the Grantee is an employee of the Company for tax purposes, all or any part of
any such withholding obligation shall be deducted first from the cash payable
pursuant to this Long-Term Incentive Award (including Dividend Equivalents) and,
if not sufficient, from the Grantee's wages or other cash compensation. The
Grantee shall pay to the Company any amount that cannot be satisfied by the
means previously described.

        9.     COMPLIANCE WITH LAW.    The Company will make reasonable efforts
to comply with all federal, state and foreign laws applicable to awards of this
type. However, if it is not feasible for the Company to comply with these laws
with respect to the grant or settlement of these awards, then the awards may be
cancelled without any compensation or additional benefits provided to Grantee as
a result of the cancellation.

2

--------------------------------------------------------------------------------



        10.   RELATION TO OTHER BENEFITS.    The benefits received by the
Grantee under this Agreement will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under any life insurance plan covering employees of the Company.
Additionally, this Long-Term Incentive Award is not part of normal or expected
compensation or salary for any purposes, including, but not limited to
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses or long-service awards. The grant of this Long-Term
Incentive Award does not create any contractual or other right to receive future
grants of Long-Term Incentive Awards or benefits in lieu of Long-Term Incentive
Awards, even if Grantee has a history of receiving Long-Term Incentive Awards or
other cash or stock awards.

        11.   AMENDMENTS.    The Plan may be modified, amended, suspended or
terminated by the Board at any time, as provided in the Plan. Any amendment to
the Plan will be deemed to be an amendment to this Agreement to the extent it is
applicable to this Agreement; however, no amendment will adversely affect the
rights of the Grantee under this Agreement without the Grantee's consent.

        12.   SEVERABILITY.    If one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
the invalidated provisions shall be deemed to be separable from the other
provisions of this Agreement, and the remaining provisions of this Agreement
will continue to be valid and fully enforceable.

        13.   ENTIRE AGREEMENT; RELATION TO PLAN; INTERPRETATION.    Except as
specifically provided in this Section, this Agreement and the Attachments
incorporated in this Agreement constitute the entire agreement between the
Company and the Grantee with respect to this Long-Term Incentive Award. This
Agreement is subject to the terms and conditions of the Plan. In the event of
any inconsistent provisions between this Agreement and the Plan, the provisions
of the Plan control. Capitalized terms used in this Agreement without definition
have the meanings assigned to them in the Plan. References to Sections and
Attachments are to Sections of, and Attachments incorporated in, this Agreement
unless otherwise noted.

        14.   SUCCESSORS AND ASSIGNS.    Subject to Sections 2 and 3, the
provisions of this Agreement shall be for the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

        15.   GOVERNING LAW.    The laws of the State of Delaware govern the
interpretation, performance, and enforcement of this Agreement.

        16.   PRIVACY RIGHTS.    By accepting this Long-Term Incentive Award,
the Grantee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee's personal data as
described in this Agreement by and among, as applicable, the Company and its
affiliates for the exclusive purpose of implementing, administering and managing
the Grantee's participation in the Plan. The Company holds, or may receive from
any agent designated by the Company, certain personal information about the
Grantee, including, but not limited to, the Grantee's name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of this Long-Term Incentive Award or any other
entitlement to cash or shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee's favor, for the purpose of implementing,
administering and managing the Plan, including complying with applicable tax and
securities laws ("Data"). Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan. These
recipients may be located in the Grantee's country or elsewhere, and may have
different data privacy laws and protections than the Grantee's country. By
accepting this Agreement, the Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes described

3

--------------------------------------------------------------------------------




above. The Grantee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting the Committee in writing. Refusing or withdrawing consent may affect
the Grantee's ability to participate in the Plan.

        17.   ELECTRONIC DELIVERY.    The Company may, in its sole discretion,
decide to deliver any documents related to this Long-Term Incentive Award
granted under the Plan or future awards that may be granted under the Plan (if
any) by electronic means or to request the Grantee's consent to participate in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and, if requested, to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

        18.   GRANTEE'S REPRESENTATIONS AND RELEASES.    By accepting this
Long-Term Incentive Award, the Grantee acknowledges that the Grantee has read
this Agreement and understands that (i) the grant of this Long-Term Incentive
Award is made voluntarily by Occidental in its discretion with no liability on
the part of any of its direct or indirect subsidiaries and that, if the Grantee
is not an employee of Occidental, the Grantee is not, and will not be
considered, an employee of Occidental but the Grantee is a third party (employee
of a subsidiary) to whom this Long-Term Incentive Award is granted; (ii) the
Grantee's participation in the Plan is voluntary; (iii) the future amount of any
cash payment pursuant to this Long-Term Incentive Award cannot be predicted and
Occidental does not assume liability in the event this Long-Term Incentive Award
has no value in the future; and (iv) subject to the terms of any tax
equalization agreement between the Grantee and the entity employing the Grantee,
the Grantee will be solely responsible for the payment or nonpayment of taxes
imposed or threatened to be imposed by any authority of any jurisdiction.

In consideration of the grant of this Long-Term Incentive Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Long-Term Incentive Award or diminution in value of this Long-Term Incentive
Award resulting from termination of the Grantee's employment by the Company (for
any reason whatsoever) and, to the extent permitted by law, the Grantee
irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Long-Term Incentive Award,
the Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.

By accepting this Long-Term Incentive Award, the Grantee agrees, to extent not
contrary to applicable law, to the General Terms of Employment set out on
Attachment 1 and the Arbitration Provisions set out on Attachment 2, which, in
each case, are incorporated in this Agreement by reference.

        19.   COMPLIANCE WITH SECTION 409A OF THE CODE.    Notwithstanding
anything to the contrary contained in this Agreement, to the extent that the
Board determines that the Plan or this award is subject to Section 409A of the
Code and fails to comply with the requirements of Section 409A of the Code, the
Board reserves the right (without any obligation to do so) to amend or terminate
the Plan and/or amend, restructure, terminate or replace this award in order to
cause this award to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such section.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate.

 
   
   




  OCCIDENTAL PETROLEUM CORPORATION

    

       

    

  By:     


--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



        The undersigned Grantee hereby accepts this Long-Term Incentive Award,
subject to the terms and conditions of the Plan and the terms and conditions set
forth in this Agreement.

 
   
   


    

    


--------------------------------------------------------------------------------

Grantee

    

       

    

  Date:     


--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



Attachment 1
General Terms of Employment

        A.    Except as otherwise required by law or legal process, the Grantee
will not publish or divulge to any person, firm, corporation or institution and
will not use to the detriment of Occidental, or any of its subsidiaries or other
affiliates, or any of their respective officers, directors, employees or
stockholders (collectively, "Occidental Parties"), at any time during or after
the Grantee's employment by any of them, any trade secrets or confidential
information of any of them (whether generated by them or as a result of any of
their business relationships), including such information as described in
Occidental's Code of Business Conduct and other corporate policies, without
first obtaining the written permission of an officer of the Company.

        B.    At the time of leaving employment with the Company, the Grantee
will deliver to the Company, and not keep or deliver to anyone else, any and all
credit cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the Occidental Parties (whether
generated by them or as a result of their business relationships), including any
copies (whether in paper or electronic form), that the Grantee has in the
Grantee's possession or control.

        C.    The Grantee will, during the Grantee's employment by the Company,
comply with the provisions of Occidental's Code of Business Conduct.

        D.    Except as otherwise required by the Grantee's job or permitted by
law, the Grantee will not make statements about any Occidental Parties (1) to
the press, electronic media, to any part of the investment community, to the
public, or to any person connected with, employed by or having a relationship
with any of them without permission of an officer of the Company or (2) that are
derogatory, defamatory or negative. Nothing herein, however, shall prevent
Grantee from making a good faith report or complaint to appropriate governmental
authorities. To the fullest extent permitted by law, Grantee will not interfere
with or disrupt any of the Company's operations or otherwise take actions
intended directly to harm any of the Occidental Parties.

        E.    All inventions, developments, designs, improvements, discoveries
and ideas that the Grantee makes or conceives in the course of employment by the
Company, whether or not during regular working hours, relating to any design,
article of manufacture, machine, apparatus, process, method, composition of
matter, product or any improvement or component thereof, that are manufactured,
sold, leased, used or under development by, or pertain to the present or
possible future business of the Company shall be a work-for-hire and become and
remain the property of Occidental, its successors and assigns.

        The provisions of this Section do not apply to an invention that
qualifies fully under the provisions of Section 2870 of the California Labor
Code, which provides in substance that provisions in an employment agreement
providing that an employee shall assign or offer to assign rights in an
invention to his or her employer do not apply to an invention for which no
equipment, supplies, facilities, or trade secret information of the employer was
used and which was developed entirely on the employee's own time, except for
those inventions that either (a) relate, at the time of conception or reduction
to practice of the invention, (1) to the business of the employer or (2) to the
employer's actual or demonstrably anticipated research or development, or
(b) result from any work performed by the employee for the employer.

        F.     The foregoing General Terms of Employment are not intended to be
an exclusive list of the employment terms and conditions that apply to the
Grantee. The Company, in its sole discretion, may at any time amend or
supplement the foregoing terms. The Grantee's breach of the foregoing General
Terms of Employment will entitle the Company to take appropriate disciplinary
action, including, without limitation, reduction of the Long-Term Incentive
Award granted pursuant to this Agreement and termination of employment.

6

--------------------------------------------------------------------------------



Attachment 2
Arbitration Provisions

Any dispute arising out of or in any way related to the Grantee's employment
with the Company, or the termination of that employment, will be decided
exclusively by final and binding arbitration pursuant to any procedures required
by applicable law. To the extent not inconsistent with applicable law, any
arbitration will be submitted to American Arbitration Association ("AAA") and
subject to AAA Employment Arbitration Rules and Mediation Procedures in effect
at the time of filing of the demand for arbitration. Only the following claims
are excluded from this Agreement: (1) claims for workers' compensation,
unemployment compensation, or state disability benefits, and claims based upon
any pension or welfare benefit plan the terms of which contain an arbitration or
other non-judicial dispute resolution procedure, (2) to the extent permitted by
applicable law, claims for provisional remedies to maintain the status quo
pending the outcome of arbitration, (3) claims based on compensation award
agreements and incentive plans and (4) claims which are not permitted by
applicable law to be subject to a binding pre-dispute arbitration agreement.

Any controversy regarding whether a particular dispute is subject to arbitration
under this Section shall be decided by the arbitrator.

To the extent required under applicable law, the Grantee's responsibility for
payment of the neutral arbitrator's fees and expenses shall be limited to an
amount equal to the filing fee that would be required for a state trial court
action and the Company shall pay all remaining fees and expenses of the
arbitrator. Unless otherwise required under applicable law, the parties shall
each pay their pro rata share of the neutral arbitrator's expenses and fees. Any
controversy regarding the payment of fees and expenses under this arbitration
provision shall be decided by the arbitrator.

The arbitrator may award any form of remedy or relief (including injunctive
relief) that would otherwise be available in court. Any award pursuant to said
arbitration shall be accompanied by a written opinion of the arbitrator setting
forth the reason for the award. The award rendered by the arbitrator shall be
conclusive and binding upon the parties hereto, and judgment upon the award may
be entered, and enforcement may be sought in, any court of competent
jurisdiction. To the extent not inconsistent with applicable laws, the
arbitrator will have the authority to hear and grant motions.

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4

